United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3541
                                  ___________

Emma Jean Jones, Individually and    *
all other similarly situated female  *
employees,                           *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
The Boeing Company; McDonnell        *
Douglas Corporation,                 *       [UNPUBLISHED]
                                     *
           Defendants-Appellees.     *
                                ___________

                            Submitted: August 5, 2004
                               Filed: August 26, 2004
                                ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Emma Jean Jones appeals, pro se, the district court’s1 adverse grant of
summary judgment on her sex discrimination claims against her former employers,
The Boeing Company and McDonnell Douglas Corporation (together “ Defendants”).
Jones claims that she received fewer opportunities to work overtime than similarly


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
situated male employees in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., and the Missouri Human Rights Act (“MHRA”), Mo. Rev.
Stat. § 213.010 et seq.2 On appeal, Jones argues that: 1) she established a prima facie
case of sex discrimination and showed Defendants’ alleged non-discriminatory reason
was merely a pretext for discrimination; 2) at the very least, there was a genuine issue
of material fact that precluded summary judgment; 3) she was entitled to an
evidentiary inference due to Defendants’ spoliation of evidence; 4) the district court
erred in denying her motion to compel memoranda relating to Defendants’ destruction
of documents; and 5) the district court erred in ordering her to pay Defendants’ costs.

       After careful review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th
Cir. 2004) (standard of review), we affirm the district court’s grant of summary
judgment. Jones claimed that she was denied access to overtime work on the basis
of her gender. However, the uncontroverted evidence established that she and other
female employees were among the top earners in overtime pay in her department for
the relevant time period. Jones did not submit any evidence to support her claim that
males were regularly offered opportunities to work overtime before females. She
therefore failed to establish a prima facie case of sex discrimination. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); LaCroix v. Sears, Roebuck & Co.,
240 F.3d 688, 693 (8th Cir. 2001) (listing elements of a prima facie case). Moreover,
even if Jones had established a prima facie case, she offered no evidence to show that
Defendants’ legitimate, non-discriminatory explanation of their overtime distribution


      2
        Jones also brought a claim under the Equal Pay Act, 29 U.S.C. § 206(d), which
was dismissed by the district court on August 5, 2003. Jones mentions this claim in
her main brief and reply brief, but does not argue that the district court’s dismissal of
this claim was erroneous. The Defendants therefore argue that Jones has waived the
issue. It is difficult to tell whether Jones meant to raise the issue or not. Even
assuming she did, however, the district court’s dismissal of the claim was not
erroneous, because Jones did not allege that she was paid at a lower rate than
similarly situated men, as the statute requires. See 29 U.S.C. § 206(d)(1).

                                          -2-
procedures was merely a pretext for discrimination. See McDonnell Douglas, 411
U.S. at 804. Thus, there was no genuine issue of material fact to preclude summary
judgment.

       The district court also did not err in refusing to give Plaintiff an evidentiary
inference on the basis of Defendants’ destruction of some “asking sheets,” which
Jones claims would have demonstrated that Defendants offered overtime to men
before they offered it to women. An adverse inference instruction is warranted only
when there is “a finding of intentional destruction indicating a desire to suppress the
truth” and prejudice to the plaintiff. Stevenson v. Union Pacific R.R. Co., 354 F.3d
739, 746-48 (8th Cir. 2004). Here, Jones submitted no evidence to suggest that
Defendants intentionally destroyed the asking sheets. Furthermore, Jones herself
submitted into evidence copies of many of the disputed asking sheets. Contrary to
Jones’s claim, these sheets did not demonstrate that Defendants offered overtime to
men before they offered it to women. Thus, Jones was not prejudiced by Defendants’
destruction of the asking sheets.3

      Finally, we find no error in the district court’s imposition of Defendants’ costs
on Jones. Jones is correct to point out that the district court inaccurately stated that
she had not paid costs in either of her two previous suits against Defendants, when
in fact she had paid costs in one of those suits. Despite this inaccuracy, we
nonetheless find that the district court’s award of costs was warranted, given that


      3
       Because we find that the destruction of the asking sheets did not prejudice
Jones, we also find that the district court’s denial of Jones’s motion to compel
production of Defendants’ internal memoranda regarding the preservation of these
asking sheets in a related case was not an abuse of discretion. At most, these
memoranda would have shown that Defendants violated their own self-imposed stay
against destroying documents. Jones does not explain, however, how such
memoranda would have demonstrated sex discrimination or helped her overcome
Defendants’ summary judgment motion.

                                          -3-
Defendants prevailed on summary judgment. See Fed. R. Civ. P. 54(d)(1); E.E.O.C.
v. Rath Packing Co., 787 F.2d 318, 338 (8th Cir. 1986) (explaining that under Rule
54(d) costs are to be allowed as a matter of course to the prevailing party).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                        -4-